DETAILED ACTION
 	The Preliminary amendment filed 11/25/2019 has been entered. Claims 1, 2, 4 and 10-12 have been amended. Claim 21 has been added. Claims 1-21 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claim 11 is objected to because of the following informalities:  The claim recites the acronym “NLP”, without defining the term.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  The claim recites the acronym “MLC”, without defining the term.  Appropriate correction is required.

Drawings
      The drawings are objected to because figures 4A and 4B contain shaded gray areas, and lines that are not uniformly thick and well defined. See MPEP §608.02, 37 CFR 1.84 (I), and 37 CFR 1.84 (m). 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." 

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-9 and 21 are directed to a structural database, a word scores dictionary, an information source input, a natural language processor, a scoring widget, an assessment database, an aggregation component, and an output processor; while method claims 11-19 are 
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite deriving up-to-date risk scores, including aggregating, organizing, creating, scraping, presenting, maintaining, and producing steps.  
The limitations of aggregating, organizing, creating, scraping, presenting, maintaining, and producing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite organizing a structural database including a top-line dimension having a top-line score, a plurality of sub-dimensions having sub-dimension scores, and a conceptual framework for aggregating one or more of the sub-dimension scores to calculate the top-line score; creating a word scores dictionary comprising a plurality of keywords, each keyword of the plurality of keywords having an associated word score and one or more associated sub- dimensions; receiving a plurality of input events from a plurality of input information sources; for each event of the plurality of input events, scraping the event to find one or more event keywords of the plurality of keywords of the word scores dictionary, classifying the event based on the one or more event keywords, and each event keyword of the one or more event keywords found in the event calculating a NLP suggested sub-dimension scores for any of the one or more associated sub-dimensions associated with the event keyword based on the word score associated 
That is, other than reciting a structural database, a word scores dictionary, an information source input, a natural language processor, a scoring widget, an assessment database, an aggregation component, and an output processor, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a data processing system amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-5 further describe the each accepted sub-dimension score, the associated duration, the impact of each accepted sub-dimension score, and the current value of each score. Claims 6-8 further describe the aggregation component, the natural language processor, and 
Under step 2B of the analysis, the claims include, inter alia, a structural database, a word scores dictionary, an information source input, a natural language processor, a scoring widget, an assessment database, an aggregation component, and an output processor.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.

As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence et al (US 20080319922 A1).
As per claim 1, Lawrence et al disclose a risk assessment system for deriving up-to-date risk scores (i.e., the risk server 102 may conduct and/or facilitate an identification, assessment, and/or analysis of the risk relevancy of information received from information source devices 104, ¶ 0085), the risk assessment system comprising: 
a structural database that includes a top-line dimension having a top-line score, a plurality of sub-dimensions having sub-dimension scores, and a conceptual framework for aggregating one or more of the sub-dimension scores to calculate the top-line score (i.e., a database within the database system 240 may include one or more relational data structures. According to some embodiments, a relational data 
a word scores dictionary that includes a plurality of keywords, each keyword of the plurality of keywords having an associated word score and one or more associated sub- dimensions (i.e., For example, the pre-tag information filtering device 922 may apply a number of keyword searches to identify the presence of identified risk-related keywords in each data packet. These keywords may be maintained in one or more databases (not shown) associated with the information relevancy engine 920. Each keyword may also be associated with information specifying density requirements that must be met for a document or data packet to be deemed relevant, ¶ 0187. The relationship tables 2860 may include a keyword_list table 2882. The keyword_list table 2882 may, for example, contain records for various keywords (e.g., stored in the " keyword" field), ¶ 0316); 
an information source input configured to receive a plurality of input events from a plurality of input information sources (i.e., This database of risk-relevant 
a natural language processor (NLP) that for each event of the plurality of input events, is configured to scrape the event to find one or more event keywords of the plurality of keywords of the word scores dictionary, classify the event based on the one or more event keywords, and for each event keyword of the one or more event keywords found in the event calculate a NLP suggested sub-dimension score for any of the one or more associated sub-dimensions associated with the event keyword based on the word score associated with the event keyword (i.e., processing at 808 may include the performance of further keyword searches to identify the presence of known risk-related keywords. Further, processing at 808 may include natural language processing to identify one or more associated terms or relationships related to identified keywords. These relationships and associated terms may be maintained in a database or other datastore, and updated as needed as circumstances change or as needed to improve the accuracy of the system, ¶ 0178); 
a scoring widget configured to present a list of the events scored by the NLP and for a selected event from the list present the NLP suggested sub-dimension scores for the selected event, the scoring widget also configured to enable a user to modify any of the NLP suggested sub-dimension scores and to accept any of the NLP suggested sub- dimension scores, where an accepted sub-dimension score is any of the modified or unmodified NLP suggested sub-dimension scores for the selected 
an assessment database that includes current values for the top-line score and the plurality of sub-dimension scores of the structural database (i.e., A rating system is used to assess risk based upon criteria, such as, a position held, historical data and/or interpretation of world events. A risk quotient or other rating can be generated to readily indicate a level of risk associated with a PIP. The risk quotient can be based upon a weighted algorithm applied to the criteria, ¶ 0452. The computer system applies an algorithm that weights the input information and calculates a risk quotient or similar rating. The risk quotient can include a scaled numeric or alpha-numeric value, ¶ 0459); 
an aggregation component that for each of the accepted sub-dimension scores, is configured to aggregate the accepted sub-dimension score from the scoring widget with the current value of that sub-dimension score in the assessment 
an output processor configured to produce outputs using the assessment database (i.e., The risk server 102 may, according to some embodiments, utilize the query and/or other received information to determine, compute, look up, derive, and/or otherwise identify risk relevant information. Information indicative of or associated with the identified risk (e.g., a risk assessment, a computed risk factor, background materials, articles, alerts, etc.) may then, for example, be provided to, transmitted to, sent to, and/or otherwise made available to one or more of the user devices 106a-n, ¶ 0087).
As per claim 2, Lawrence et al disclose wherein each accepted sub- dimension score has an associated duration, and an impact of the accepted sub-dimension score is removed from the updated current value of that sub-dimension score in the assessment database when the associated duration ends for the accepted sub-
As per claim 3, Lawrence et al disclose wherein the associated duration for each accepted sub-dimension score is selectable in the scoring widget, and the time of the associated duration begins when the sub-dimension score is accepted in the scoring widget (i.e., the website monitoring device 414 may run or control a script associated with each website to be monitored. Each script defines how it's associated website is to be monitored in order to determine whether information on the website has been updated or otherwise changed. For example, in some embodiments, each time a website is monitored, a hash code is generated for each page on the website, where the hash code is a numeric representation of the information on the page. If a page is updated to change even a single word, the hash code will change and the website monitoring script will indicate that the website has changed, ¶ 0127).
As per claim 4, Lawrence et al disclose wherein the impact of each accepted sub-dimension score decays over time during the associated duration of the accepted sub-dimension score (i.e., Websites that have not been updated for long 
As per claim 5, Lawrence et al disclose wherein the current value of each score, for the top-line score and each sub-dimension score in the assessment database, equals the value of that score in the structural database plus the impact of any accepted sub-dimension score that is within its associated duration (i.e., The computer system applies an algorithm that weights the input information and calculates a risk quotient or similar rating. The risk quotient can include a scaled numeric or alpha-numeric value, ¶ 0459. The PIP system 4702 can also aggregate risk quotients 4705 to assess the level of PIP risk being tolerated by the institution. Other calculations, such as, for example, the sum, mean, average, or other calculation can be made by the PIP system 4702 to further analyze PIP risk at a financial institution, ¶ 0468).
As per claim 6, Lawrence et al disclose wherein the aggregation component updates the current values of the top-line score and the plurality of sub-dimension scores in the assessment database at near real-time to enable near real-time outputs and updates using the assessment database (i.e., The PIP risk assessment and PIP risk quotient 4703 can subsequently be made available by the PIP system 4702 to a compliance entity 4701. In one embodiment, the PIP risk quotient can be made available in real time. A real time assessment can allow the PIP system 4702 
As per claim 7, Lawrence et al does not disclose wherein the natural language processor identifies various metadata in each event and classifies each event based on the various metadata (i.e., Each packet or item of data may be formatted using coarse document tags (e.g., which identify the start and end of the document, and may also identify the source, date or a other essential characteristics of the packet or item of data), ¶ 0165).
As per claim 8, Lawrence et al disclose wherein the structural database includes multiple instances of the top-line score and the plurality of sub-dimension scores, each instance corresponding to a different member of a class for which up-to-date risk scores are derived, the conceptual framework being the same for aggregating the sub-dimension scores of each class to calculate the top-line score for that class (i.e., Some embodiments herein are associated with "risk segments" or "key risk segments". As used herein, the terms "risk segment" and "key risk segment" may be used interchangeably and may generally refer to any metric, item, identifier, category, and/or any other type of information that is determined and/or otherwise identified to be associated with the determination of risk. In some embodiments for example, risk segments may be or include any category and/or type of information that is determined to affect and/or be indicative of risk. Key risk segments may, for example, be important factors that are desirable and/or necessary to the analysis, assessment, and/or determination of risk. In some embodiments, key risk segments 
wherein the natural language processor classifies each event into one or more of the different members of the class and each NLP suggested sub-dimension score is for a particular member; and wherein the assessment database includes current values for the top-line score and the plurality of sub-dimension scores for each member of the class (i.e., processing at 808 may include the performance of further keyword searches to identify the presence of known risk-related keywords. Further, processing at 808 may include natural language processing to identify one or more associated terms or relationships related to identified keywords. These relationships and associated terms may be maintained in a database or other datastore, and updated as needed as circumstances change or as needed to improve the accuracy of the system, ¶ 0178).
As per claim 9, Lawrence et al disclose wherein the NLP suggested sub- dimension score for the sub-dimension associated with the keyword found in the event is a function of the ratio of the keywords in the event associated with the sub-dimension and the total words in the event (i.e., if the term "fugitive" is used only once in a data packet including 10,000 words, the data packet may be deemed non-relevant (unless some other term or terms are present in sufficient density). If the term "fugitive" is used ten times in a document containing one-hundred words, the data packet may be initially deemed to be relevant (although other associated terms may also be required as will be discussed below). By modifying and updating keyword and keyword density information, a system operator can respond to 
Claims 11-19 are rejected based upon the same rationale as the rejection of claims 1-9, respectively, since they are the method claims corresponding to the system claims.
As per claim 21, Lawrence et al disclose wherein the class is countries of the world, each member of the class is a particular country, and for each particular country the top-line dimension is a country-level political risk score for the particular country (i.e., the global address tables may also or alternatively include a table for storing information associated with various countries (e.g., the country table 1694). An address associated with a person may include country information, for example, and thus be linked via the global address tables 1690 and/or the country table 1694 to the person tables 1602, ¶ 0248).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

 	 Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al (US 20080319922 A1), in view of Guha et al (US 20100114899 A1).
As per claim 10, Lawrence et al does not disclose a machine learning component (MLC) that receives the outputs of the natural language processor including the NLP suggested sub-dimension scores, receives the accepted sub-dimension scores from the scoring widget; and, based on differences between the NLP suggested sub-dimension scores and the corresponding accepted sub-dimension scores, generates a process to calculate MLC suggested sub-dimension scores for future events.
Guha et al disclose Business Intelligence (BI) system 104 is a computational system that aggregates or ingests the pertinent data from data sources 102, and performs various information extracting techniques, such as statistical modeling, linguistic processing, pattern matching, machine learning, trend analysis, and logical queries on the data (the information extracting techniques are explained in detail in conjunction with FIG. 6), ¶ 0047.
In other embodiments Machine Learning (ML) techniques are used to determine the occurrence of an event. Typically, a set of training documents and linguistic rules are used to assign values to data (¶ 0083). In accordance with an embodiment of the present invention, graphical representations 904 and 906 are generated based on the basis of the Supervised Machine Learning (SML) technique. The SML is used to identify keywords and phrases from the data that is aggregated from data sources 102. Thereafter, a score ranging between -5 and +5 is assigned based on two semantic rules (¶ 0097).
Lawrence et al and Guha et al are concerned with effective risk assessment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a machine learning component (MLC) that receives the outputs of the natural language processor including the NLP suggested sub-dimension scores, receives the accepted sub-dimension scores from the scoring widget; and, based on differences between the NLP suggested sub-dimension scores and the corresponding accepted sub-dimension scores, generates a process to calculate MLC suggested sub-dimension scores for future events in Lawrence et al, as seen in Guha et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 20 is rejected based upon the same rationale as the rejection of claim 10, since it is the method claim corresponding to the system claim.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses risk management and assessment.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 14, 2021